Citation Nr: 0935732	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  03-30 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans 
Services


WITNESSES AT HEARINGS ON APPEAL

Veteran and Spouse




ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to August 
1979 and from April 1981 to March 1988.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii, which, in pertinent part, denied service 
connection for a psychiatric disorder (then identified as 
exhibitionism) and for a low back disorder.  The RO had 
previously denied these claims in an October 1988 decision.

In December 2003, the Veteran testified at a hearing before a 
Decision Review Officer (DRO) at the RO.  A transcript of the 
hearing testimony is on file.

In April 2005, the Veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing held at the RO.  
A transcript of the hearing testimony has been associated 
with the claims file.

In November 2006, the Board reopened the issues on appeal as 
new and material evidence had been presented and remanded the 
case to the RO, via the Appeals Management Center (AMC), for 
further development and consideration of the issues on the 
merits.  The case has been returned to the Board for further 
appellate review. 

In July 2009, the Veteran provided additional argument and 
evidence directly to the Board without waiver of the RO's 
initial review of this evidence.  The additional evidence is 
duplicative or cumulative of evidence which was already of 
record and which has previously been considered by the RO.  
Therefore, a solicitation of a waiver and/or remand for the 
RO's initial consideration of this evidence is not required.  
38 C.F.R. § 20.1304(c) (2008).

The issue of entitlement to service connection for a 
psychiatric disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence indicates that the 
Veteran's low back disorder is not related to any incident of 
service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
low back condition are not met.  38 U.S.C.A. §§ 1131, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
 However, the VCAA notice requirements may be satisfied if 
any errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121. 

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In this case, in a December 2001 letter, the RO provided 
notice to the Veteran regarding what information and evidence 
is needed to substantiate a claim for service connection a 
low back condition, as well as what information and evidence 
must be submitted by the Veteran and what information and 
evidence will be obtained by VA.  Additional similar notice 
was provided by the RO during April 2006 and the Appeals 
Management Center during November 2006.  These letters also 
advised the Veteran of the evidence needed to establish a 
disability rating and effective date.  The claim was last 
readjudicated in June 2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment and personnel records, post 
service treatment records, examination reports, hearing 
testimony, records from the Social Security Administration 
and the Veteran's many contentions.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between the Veteran and VA in 
obtaining such evidence. There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence without prejudice to the Veteran.  As such, 
there is no indication that there is any prejudice to the 
Veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Any error in the sequence of events or content 
of the notice is not shown to have affected the essential 
fairness of the adjudication or to cause injury to the 
Veteran.  See Pelegrini, 18 Vet. App. at 121.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on the behalf of the Veteran be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Low Back Disorder

The Veteran contended during his RO and Board hearings that 
he initially injured his back in service while playing 
basketball and additionally when moving the piano and the 
base drum while serving in the band.  The Veteran indicated 
that he re-injured his back post-service while working at 
Kaiser which he subsequently received a worker's compensation 
settlement concerning.  The Veteran's spouse additionally 
indicated that he complained of back pain while in-service as 
well as post-service.   

Service treatment records indicate that the Veteran was 
treated during April 1987 for back pain after playing 
basketball; with no previous episodes of back pain; and not 
history of trauma within the previous 72 hours.  A November 
1987 end of term of service (ETS) examination indicates that 
the Veteran had recurrent back pain with no symptoms present 
at that time; the note indicated that the information was 
written by the Veteran and not by a medical professional.

A VA examination dated April 1988, conducted shortly after 
the Veteran was discharged from service indicates that he 
complained of lower back pain.  The Veteran's lateral flexion 
and rotation ranges of motion were noted as normal with 
ranges of motion of forward flexion and backward extension 
limited by 10 degrees.  The examiner diagnosed chronic lower 
back pain.  An x-ray of the lumbar spine indicated that there 
were normal heights and interspaces; a solitary blunt 
anterior spur involving L4 was of doubtful significance; and 
there were no structural defects demonstrated.  The 
conclusion was that the lumbar spine series was within normal 
limits.  

Private medical records indicate that the Veteran received 
treatment for back problems while working at Kaiser 
Permanente.  X-ray and examination reports indicate that the 
Veteran was diagnosed with a back strain injury and 
degenerative joint disease during June 1999.  These records 
additionally indicate that his date of injury was September 
1, 1993.  These records additionally indicate that the 
Veteran had been diagnosed with degenerative joint disease 
during September 1993 by x-ray evidence.  A subsequent MRI of 
the lumbar spine dated September 1999, conducted at St. 
Francis Medical Center, indicates that the Veteran was 
diagnosed with mild degenerative joint disease at L4-5 with 
disk bulge.  However, there was no evidence of disk 
herniation, spinal or foraminal stenosis.   

A VA examination dated April 2007 states that the claims file 
was reviewed by the examiner.  The examiner indicates that x-
rays were taken during March 2007 which revealed sine facet 
arthritis at the L5-S1 level; perhaps some foraminal 
narrowing at the L5-S1 level; and possibly some spondylolysis 
at the L5-S1 level.  The examiner also indicated that medical 
records indicate a diagnosis of degenerative disk disease.  
The examiner reported that it was less likely than not that 
the Veteran's current back condition was related to any 
incident of service to include any noted or claimed chronic 
repetitive hyperextension, basketball injuries, or marching 
with a bass drum.  The examiner indicated that it was his 
opinion that the Veteran's injuries related to his current 
condition were sustained during post-service work rather than 
during active military service.

The Board notes that although the Veteran claims that he was 
awarded Social Security disability due to his back condition, 
the award document from this agency indicates that he is 
considered disabled due to his psychiatric condition.

The Board additionally notes that VA treatment records 
reviewed indicated complaints of and treatment for lower back 
pain; however, there is no medical opinion which links the 
Veteran's back disorder to any incident of his active 
military service. 

To conclude, the Board finds that the preponderance of the 
evidence indicates that the Veteran's current back disorder 
is unrelated to his active service.  To summarize, there is 
no evidence of a chronic back disorder in service but rather 
one isolated treatment; there were negative x-ray findings 
shortly after service with an examiner indicating a diagnosis 
of lower back pain; no evidence of degenerative disk disease 
until 1993; and no competent medical opinion linking the 
Veteran's current back disorder to service.  Additionally, 
there is no evidence of treatment for the Veteran's back for 
five years post-service.  Thus, the preponderance of the 
evidence is against the Veteran's claim, and service 
connection for a lower back condition must be denied.

The Board acknowledges the Veteran's contentions that the 
claimed back disability is related to service.  The Board 
observes, however, that he, as a layperson, is not competent 
to provide probative medical evidence on a matter such as the 
diagnosis or etiology of a claimed medical condition.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to service connection for a low back disorder is 
denied.


REMAND

The Veteran asserts that his current psychiatric disorder was 
first manifest inservice as shown by his instances of 
exhibitionism.  He also contends that his psychiatric 
condition was aggravated by his period of service.
The Veteran's service treatment records reveal treatment by a 
psychiatrist during December 1987.  A treatment note written 
by a psychiatrist indicates that the Veteran had exposed 
himself during April 1987 and November 1987.  The 
psychiatrist indicated that the Veteran felt his problem 
warranted treatment by a psychiatrist.  The Veteran was 
reported as being alert, oriented and cooperative; with an 
uneasy mood but appropriate affect; no evidence of a thought 
or disorder or organicity; no suicidal or homicidal; and 
superficial insight and moderately impaired judgment.  The 
psychiatrist's impression was exhibitionism, chronic, 
moderate.  In a January 1988 service medical record, it was 
noted that the Veteran was seen at the Katterbach Mental 
Health facility three times after exposing himself in April 
1987.  Service personnel records indicate that the Veteran 
exposed himself in an indecent manner.  He was administered 
an Article 15 and was subsequently discharged.
The Veteran was afforded VA mental status examinations during 
February 2004, March 2007 and May 2009.  The February 2004 
examination indicated a diagnosis of major depressive 
disorder with psychotic features.  Only the May 2009 
examination indicated whether a nexus existed between the 
Veteran's claimed psychiatric disorder and active service.  
The examiner indicated that the claims file had been reviewed 
in conjunction with this examination to include service 
treatment records.  The examiner indicated that the Veteran's 
schizophrenia manifested during his military service and was 
not related to childhood sexual abuse or his exhibitionism.  
The examiner additionally indicated that the Veteran suffers 
from schizophrenia although his symptoms were in remission 
due to medication and treatment.   However, the Board notes 
that there is no rationale provided concerning the examiner's 
opinion.  Thus, the Board finds that the claim for service 
connection for a psychiatric disorder must be remanded for an 
additional VA medical opinion.  If the May 2009 examiner is 
available, he should be requested to issue an addendum 
indicating further reasoning for his statements relating the 
Veteran's psychiatric disorder to service.  If the examiner 
is unavailable, the Veteran should be afforded an additional 
VA examination to ascertain the etiology of his psychiatric 
disorder.
The Board additionally notes that the AMC attempted to locate 
further psychiatric records from the Katterbach Mental Health 
facility as necessitated by the November 2006 remand.  
However, replies from the National Personnel Records Center 
(NPRC), the latest dated April 2009, indicate that there are 
no such records outstanding.  If the AMC finds that further 
development to locate such records is required, such records 
should be requested from other official sources.

Accordingly, the case is REMANDED for the following action:

1.  If deemed appropriate by the AMC, 
there should be a further attempt to 
obtain any pertinent records involving 
medical treatment during service for 
psychiatric or behavioral problems 
relating to exhibitionism. Specifically 
noted in this regard are the above 
referenced records from the Katterbach 
Mental Health facility. 

2.  The AMC should request an addendum 
from the May 2009 examiner indicating a 
rationale for his opinion that the 
Veteran's psychiatric disorder manifested 
during service.  If the May 2009 examiner 
is not available, the Veteran should then 
be afforded an additional VA psychiatric 
examination to ascertain the nature and 
likely etiology of his current psychiatric 
disorder.  His claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  Any indicated 
studies must be completed.  The examiner 
should examine the Veteran, review the 
record (giving particular attention to the 
evidence involving inservice and pre-
service exhibitionism), and provide a 
diagnosis for the Veteran's current 
psychiatric disability.  The examiner 
should specifically be asked to provide 
medical opinions as to whether it is at 
least as likely as not that the Veteran's 
current psychiatric disorder is related to 
any aspect of his period of service.  The 
examiner should also provide an opinion 
addressing the Veteran's contention that 
exhibitionism during service was the first 
manifestation of his subsequently 
diagnosed psychiatric disorder.  If the 
examiner finds that exhibitionism in 
service was not the first manifestation of 
the Veteran's current psychiatric disorder 
and that the Veteran's psychiatric 
disorder instead began prior to service, 
the examiner should comment on the 
likelihood that the Veteran's current 
disorder is due to inservice aggravation 
of his pre-service mental health problems.  
The examiner should provide a complete 
rationale for any opinion offered. 

3.  The RO should then readjudicate the 
claims. If any benefit sought remains 
denied, the veteran and his representative 
should be issued an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond. The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


